Title: Thomas Jefferson to David Higginbotham, 29 June 1819
From: Jefferson, Thomas
To: Higginbotham, David


          
            Dear Sir
            Monticello June 29. 19.
          
          I had from mr Bacon’s information (but by mistake as I now suppose) made a memm of the balance due you for corn to be payable July 16. or I you should sooner have heard from me. the short sale of my flour & tobo had obliged me to place my neighborhood debts on a fund of about 1000.D. due to me from two hands only in the neighboh neighborhood. I find they cannot pay immediately, but from their assurances I count on their payment by portions as fast as they can collect it from their customers through July. the one owes 400. the other 600.D. and both men to be depended on. if it be not paid before I set out for Bedford, which will be within two weeks, I shall leave it to be collected by mr Bacon, and your’s being a corn debt shall have a the preference I always give to debts for that article.    I salute you with friendship & respect
          
            Th: Jefferson
          
        